               Case 2:20-cv-00182-BAT Document 11 Filed 04/17/20 Page 1 of 3



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   MORDECIA BLUE-BRIGGANS,

 9                               Plaintiff,                 CASE NO. 2:20-cv-00182-BAT

10           v.                                             ORDER SETTING TRIAL DATE
                                                            AND PRETRIAL SCHEDULE
11   WASHINGTON STATE LIQUOR &
     CANNABIS BOARD, et al.,
12
                                 D f d t
13          The Court has reviewed the parties’ Joint Status Report (Dkt 10) and schedules this case

14   for a Jury trial and orders the following pretrial schedule:

15                                     Event                                       Date

16      Deadline for joining additional parties                                July 30, 2020

17      Deadline for amending pleadings                                        July 30, 2020

18      Reports of expert witnesses under FRCP 26(a)(2) due                  January 4, 2021

19      Reports of rebuttal witnesses under FRCP 26(a)(2) due                February 5, 2021

20      All motions related to discovery must be noted for consideration     February 8, 2021
        no later than
21      Discovery to be completed by                                          March 8, 2021
22      All dispositive motions must be filed pursuant to CR 7(d)              April 5, 2021
23



     ORDER SETTING TRIAL DATE AND
     PRETRIAL SCHEDULE - 1
               Case 2:20-cv-00182-BAT Document 11 Filed 04/17/20 Page 2 of 3



 1      All Daubert motions must be filed by (same as dispositive)                 April 5, 2021

 2
        Mediation per CR 39.1(c)(3) held no later than                             May 3, 2021
 3
        Plaintiff’s CR 16 Pretrial Statement due                                  May 10, 2021
 4
        Defendant’s CR 16 Pretrial Statement due                                  May 31, 2021
 5
        All motions in limine must be filed by this date and noted on the         May 31, 2021
 6      motion calendar no later than the second Friday after filing
        Agreed CR 16.1 Pretrial Order due                                         June 14, 2021
 7
        Pretrial conference scheduled in Courtroom 12A                           To be Scheduled
 8
        Jury Trial                                                                 July 20, 2021
 9             Estimated trial length: 4-5 days                                      9:15 a.m.

10
            This order sets firm dates that can be changed only by order of the Court, not by
11
     agreement of counsel for the parties. The Court will alter these dates only upon good cause
12
     shown. Failure to complete discovery within the time allowed is not recognized as good cause.
13
     If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
14
     holiday, the act or event shall be performed on the next business day.
15
            If the trial dates assigned to this matter creates an irreconcilable conflict, counsel must
16
     notify Deputy Clerk Andy Quach in writing within 10 days of the date of this Order and must set
17
     forth the exact nature of the conflict. A failure to do so will be deemed a waiver. Counsel must
18
     be prepared to begin trial on the date scheduled, but it should be understood, that the trial may
19
     have to await the completion of other cases.
20
                                      Discovery and Cooperation
21
            As required by CR 37(a), all discovery matters are to be resolved by agreement if
22
     possible. Counsel are also directed to cooperate in preparing the final pretrial order in the format
23
     required by CR 16.1, except as ordered below.


     ORDER SETTING TRIAL DATE AND
     PRETRIAL SCHEDULE - 2
                 Case 2:20-cv-00182-BAT Document 11 Filed 04/17/20 Page 3 of 3



 1                              Pretrial Statements, Orders and Exhibits

 2             The parties shall submit their respective pretrial statement and the agreed pretrial order in

 3   conformity with CR 16 and CR 16.1. The original and one copy of the trial exhibits are to be

 4   delivered to Judge Tsuchida's chambers on the date the pretrial order is due. Each exhibit shall

 5   be clearly marked. The Court hereby alters the CR 16.1 procedure for numbering exhibits:

 6   plaintiff’s exhibits shall be numbered consecutively beginning with 1; defendants’ exhibits shall

 7   be numbered consecutively beginning with the next number not used by plaintiff. Duplicate

 8   documents shall not be listed twice. Once a party has identified an exhibit in the pretrial order, it

 9   may be used by any party. Each set of exhibits shall be submitted in a three-ring binder with

10   appropriately numbered tabs.

11                                        Settlement and Mediation

12             The Court designates this case for mediation under CR 39.1(c) and the parties are

13   directed to follow through with the procedures set forth in that rule. If this case settles,

14   plaintiff’s counsel shall notify Andy Quach at (206) 370-8421 or via e-mail at:

15   andy_quach@wawd.uscourts.gov, as soon as possible. Pursuant to CR11(b), an attorney who

16   fails to give the Deputy Clerk prompt notice of settlement may be subject to such discipline as

17   the Court deems appropriate. The Clerk is directed to send copies of this Order to all parties of

18   record.

19             DATED this 17th day of April, 2020.

20

21                                                           A
                                                             BRIAN A. TSUCHIDA
22                                                           Chief United States Magistrate Judge

23



     ORDER SETTING TRIAL DATE AND
     PRETRIAL SCHEDULE - 3
